Ao 2453 (cAsDRev. 08/13) Judgmem in a criminal case

UNITED STATES DIsTRiCT CoURr
SOUTHERN DISTRlCT OF CALIFORNIA

UN"ITED STATES OF AMERICA .J`UDGMENT IN A CRIMINAL CASE
V_ (For Offenses Comrnitted On or After November l, 1987)
PORFIRIO RUIZ

Case Number: lSCR43 l4-LAB

BENJAM]N K_INGTON
Defendant’s Attomey

REGIsTRATIoN No. 72075298 F H_ E D
|:| _ t
pleaded guilty to count(s) ONE OF THE INFORMATION

 

FEB 15 2019

 

CLERK.` U.S 'CJEST~'~`£ii.',`.T COURT

 

 

 

 

 

 

m soimias~ o\srmc‘r as ccc seaman
after a plea of not guiltv. BY 0' l“FF"';‘UTY
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following ottensé(s):
Count
Title & Section Nature of Offense Number§s!
21 USC 952, 960 MORTATION OF METHAl\/[PHETAl\/[H\IE l
F[he defendant is sentenced as provided in pages 2 through 4 of this judgmentl
The sentence is imposed pursuant to the Sentencing Reform Aot of 1984.
I:I The defendant has been found not guilty on count(s)
I:l Count(s) is dismissed on the motion of the United States.
g Assessment: $lO0.00
No fine E| Forfeiture pursuant to order filed , included herein

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Februarv ll. 2019
Date of lmposition of Se e e

HON. LAHRY ALAN BURNs
CHIEF UNITED STATES DISTRICT JUDGE

 

lSCR43 l4-LAB

 

\.-¢/4

AO 245B (CASD Rev. 08/13) Judgment in a Crimina.l Case

 

DEFENDANT: PORF]RIO RUIZ Judgment - Page 2 of 4
CASE NUMBER: lSCR4314-LAB
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:

108 MONTHS

l:| Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:
TERMINAL ISLAND OR LONG BEACH, CA DESIGNATION.
PARTICIPATE IN THE RESIDENTIAL DRUG ASSESSMENT PROGRAM.

|Z The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district
[l at A.l\/l. On

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of Sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
l:| as notified by the United States l\/larshal.
|:l as notified by the Probation or Pretrial Services Office.

RETURN

l have executed this judgment as follows:
Defendant delivered on to

at , With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

lSCR4314-LAB

 

‘,.,)

AO 245B (CASD Rev. 03/13) Judgment in a Criminal Case

 

DEFENDANT: PORFIRIO RUIZ Judgment - Page 3 of 4
CASE NUl\/iBER: 18CR4314-LAB
SUPERVISED RELEASE
Upon release from imprisonment the defendant shall be on supervised release for a term of:

5 YEARS

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release nom the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For ofenses committed on or after September ]3, 1994 :

The defendant shall not illegally possess a controlled substance. The defendant shall re&ain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court Testing requirements will not exceed submission of more than 2 drug tests per month during the
term of supervision, unless otherwise ordered by court

\:| The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, r'fapplicable.)

m r[he defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon

g The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Bacl<log Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et

|:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted cfa qualifying offensel (Check r'fapplr'cable.)

[| The defendant shall participate in an approved program for domestic violence. (Check r'fapplr'cable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fmc or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court The defendant shall also comply
with any special conditions imposed

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and Sllall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not Eequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation ofticer;

l 1) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation ofticer, the defendant shall notify third parties of risks that may be occasioned by the defendant`s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

18CR43 l4-LAB

 

1 AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: PORF[RIO RUIZ Judgment - Page 4 of 4
CASE NUMBER: 18CR4314-LAB

//

SPECIAL C()NDITIONS OF SUPERVISION

. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as

directed by the probation officer. Allow for reciprocal release of information between the probation
officer and the treatment provider. May be required to contribute to the costs of services rendered in an
amount to be determined by the probation officer, based on ability to pay. The defendant shall be drug
tested three times a month for one year, The probation officer may modify testing after one year if no
dirty tests are reported.

. Submit your person, property, residence, office or vehicle to a search, conducted by a United States

Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
for revocation; the defendant shall warn any other residents that the premises may be subject to searches
pursuant to this condition

. Report all vehicles owned or operated, or in which you have an interest to the probation officer.
. Seek and maintain full time employment and/or schooling or a combination of both.
. Not enter or reside in the Republic of Mexico without permission of the probation officer.

. Clear all outstanding warrants W/in 60 days.

lSCR4314-LAB

 

 

